DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-21 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the cooling material configured to facilitate thermally-generated emissions that originate from the material, wherein the material has at least one of an emissivity of at least 0.8 in spectral range of 5 m to 15 m, an ultraviolet reflectivity of at least 0.5 in the spectral range of 275 nm to 375 nm, or an ultraviolet absorptivity of at least 0.75 in the spectral range of 275 nm to 375 nm of instant independent claims 1, 9 and 14.
The following references (US 20140131023 A1) to Raman; Aaswath Pattabhi et al., (US 20150338175 A1) to Raman; Aaswath Pattabhi et al., (US 20050064094 A1) to Wojtysiak, Conrad Stephen et al., (US 4423605 A) to Petrick; Stanley W. et al., (US 20180023866 A1) to Chen; Zhen et al., (US 20150131146 A1) to Fan; Shanhui et al., (US 20180244928 A1) to Van Overmeere; Quentin et al., (US 20180180331 A1) to Yu; Nanfang et al., (US 20190391301 A1) to TAKATORI; Kentaro et al., (US 20190239586 A1) to CUI; Yi et al., (US 20190152410 A1) to Zhu; Gaohua et al., (US 20170248381 A1) to YANG; Ronggui et al., and (US 20150132596 A1) to Yamada; Takatoshi et al.; are the most relevant references. However, above mentioned 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/Primary Examiner, Art Unit 3763
02/04/2022